DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 10 and 19 are amended.
No claim(s) is/are cancelled or added.
Claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 7), filed 11/24/2020, regarding Claim Objections have been fully considered and are persuasive in view of amendment made to claims 1, 10 and 19.  The objections to claims 1, 10 and 19 have been withdrawn in view of the amendment.
Applicant's arguments, filed 11/24/2020, with respect to claims 1, 10 and 19 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-7, 10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2016/0234831 A1) hereinafter “Tian” in view of Hedayat et al. (US 2016/0285526 A1) hereinafter “Hedayat” further in view of Kneckt et al. (US 2016/0134342) hereinafter “Kneckt”. The U.S. reference, Kneckt, was cited in IDS filed on 06/11/2019.

Regarding claim 1, Tian discloses an electronic device (see FIG. 2 and 3; see ¶ [0046], wireless device), comprising:
a node configured to communicately couple to an antenna (see FIG. 2 and 3; see ¶ [0050], a single or a plurality of transceiver antenna attached to the housing and coupled to the transceiver); and
an interface circuit, communicately coupled to the node (see FIG. 2 and 3; see ¶ [0050], the transceiver coupled to antenna attached to the housing), configured to communicate with a recipient electronic device (see FIG. 2 and 3; see ¶ [0050], a housing to allow transmission and reception of data/communication), wherein the interface circuit is configured to:
receive, from the node, preference-indication information associated with the recipient electronic device, wherein the preference-indication information indicates whether the recipient electronic device prefers that the electronic device uses downlink (DL) multi-user (MU) multiple input multiple output (MIMO) transmissions when communicating with the recipient electronic device (see ¶ [0060], capable STAs request to a capable AP to be part of DL-MU-MIMO indicating request for enablement of the use of DL-MU-MIMO feature), and the preference-indication information comprises a variable preference that the electronic device uses downlink DL MIMO transmission when communicating with the recipient electronic device (see ¶ [0060], the STAs can change the operation modes and parameters dynamically by sending a different operating element/preference indication information to the AP); and
(see ¶ [0060], AP respond by granting the use of MU-MIMO/DL MU MIMO).
Although Tian discloses requesting for enablement of the use of DL-MU-MIMO, but does not explicitly disclose as the electronic device uses DL MU MIMO transmission.
However, Hedayat discloses wherein, when the preference-indication information indicates that the recipient electronic device prefers that the electronic device uses DL MU MIMO transmission, the preference-indication information comprises a variable preference that the electronic device uses downlink DL MU MIMO transmission when communicating with the recipient electronic device (see ¶ [0094], a STA is capable of receiving DL MU MIMO using a subfield denoted by RXMUOFDMACapability bit; in addition see ¶ [0112], a signaling field can indicate either MU-MIMO or non-MU-MIMO).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the electronic device uses DL MU MIMO transmission as taught by Hedayat, in the system of Tian, so that it would provide to uniquely indicate to distinguish the capability of supporting DL MU MIMO in an OFDMA sub-band (Hedayat: see ¶ [0094]).
Although Hedayat discloses indicating to use DL MU MIMO, but does not explicitly disclose motion of the recipient electronic device.
However, Kneckt discloses a change of the variable preference is based at least in part on motion of the recipient electronic device (see FIG. 3 and 4; see ¶ [0040] [0046] [0059] [0063-64], UE generating feedback to indicate multi-user communication mode/DL MU MIMO is desired due to the UE’s movement).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide motion of the recipient electronic device as taught by Kneckt, in the combined system of Tian and Hedayat, so that it would provide to indicate multi-user communication mode is desired or preferred based on the UE’s feedback (Kneckt: see ¶ [0040], lines 1-2).

Regarding claim 2, the combined system of Tian, Hedayat and Kneckt discloses wherein the electronic device is compatible with an IEEE 802.11ax protocol (Tian: see ¶ [0028], any member of the IEEE 802.11 family of wireless protocols apply to any communication standard and Hedayat: see ¶ [0061], 802.11ax).

Regarding claims 6 and 14, the combined system of Tian, Hedayat and Kneckt discloses wherein the preference-indication information is conveyed in an information element in a management frame (Tian: see ¶ [0058], by sending a management frame indicating request for enablement of the use of DL-MU-MIMO and Hedayat: see ¶ [0094]).

Regarding claims 7 and 15, the combined system of Tian, Hedayat and Kneckt discloses wherein the management frame is associated with a manufacturer of the recipient electronic device (Tian: see FIG. 6; see ¶ [0069-70], MAC address field).

Regarding claim 10, Tian discloses a recipient electronic device (see FIG. 2 and 3; see ¶ [0046], wireless device), comprising:
a node configured to communicately couple to an antenna (see FIG. 2 and 3; see ¶ [0050], a single or a plurality of transceiver antenna attached to the housing and coupled to the transceiver); and
an interface circuit, communicately coupled to the node (see FIG. 2 and 3; see ¶ [0050], the transceiver coupled to antenna attached to the housing), configured to communicate with an electronic device (see FIG. 2 and 3; see ¶ [0050], a housing to allow transmission and reception of data/communication), wherein the interface circuit is configured to:
determine preference-indication information associated with the recipient electronic device, wherein the preference-indication information indicates whether the recipient electronic device prefers that the electronic device uses downlink (DL) multi-user (MU) multiple input multiple output (MIMO) transmissions when communicating with the recipient electronic device (see ¶ [0058] [0060], capable STAs request to a capable AP to be part of DL-MU-MIMO indicating request for enablement of the use of DL-MU-MIMO feature),
the preference-indication information comprises a dynamic preference that the electronic device uses downlink DL MIMO transmission when communicating with the recipient electronic device (see ¶ [0060], the STAs can change the operation modes and parameters dynamically by sending a different operating element/preference indication information to the AP), and
wherein the variable preference is based at least in part on information associated with a communication performance in a wireless-communication environment of the recipient (see ¶ [0058] [0060], capable STAs request to a capable AP to be part of DL-MU-MIMO indicating request for enablement of the use of DL-MU-MIMO feature); and 
provide, to the node, the preference-indication information in a packet or a frame intended for the electronic device (see ¶ [0058-60], capable STAs request to a capable AP to be part of DL-MU-MIMO).
Although Tian discloses requesting for enablement of the use of DL-MU-MIMO, but does not explicitly disclose as the electronic device uses DL MU MIMO transmission.
However, Hedayat discloses wherein, when the preference-indication information indicates that the recipient electronic device prefers that the electronic device uses DL MU MIMO transmission, the preference-indication information comprises a variable preference that the electronic device uses downlink DL MU MIMO transmission when communicating with the recipient electronic device (see ¶ [0094], a STA is capable of receiving DL MU MIMO using a subfield denoted by RXMUOFDMACapability bit; in addition see ¶ [0112], a signaling field can indicate either MU-MIMO or non-MU-MIMO).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the electronic device uses DL MU MIMO transmission as taught by Hedayat, in the system of Tian, so that it would provide to uniquely indicate to distinguish the capability of supporting DL MU MIMO in an OFDMA sub-band (Hedayat: see ¶ [0094]).
Although Hedayat discloses indicating to use DL MU MIMO, but does not explicitly disclose motion of the recipient electronic device.
However, Kneckt discloses a change of the variable preference is based at least in part on motion of the recipient electronic device (see FIG. 3 and 4; see ¶ [0040] [0046] [0059] [0063-64], UE generating feedback to indicate multi-user communication mode/DL MU MIMO is desired due to the UE’s movement).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide motion of the recipient electronic device as taught by Kneckt, in the combined system of Tian and Hedayat, so that it would provide to indicate multi-user communication mode is desired or preferred based on the UE’s feedback (Kneckt: see ¶ [0040], lines 1-2).

Regarding claim 19, Tian discloses a method for providing preference-indication information (see FIG. 2 and 3; see ¶ [0046], a method), comprising:
by a recipient electronic device (see FIG. 2 and 3; see ¶ [0046], wireless device):
determining a trigger event (see ¶ [0053] [0056], receiving/determining a trigger message/event);
selectively computing the preference-indication information associated with the recipient device based at least in part on the trigger event (see ¶ [0053] [0056], DL-MU-MIMO are triggered by a frame/event), wherein the preference-indication information indicates whether the recipient electronic device prefers that the electronic device uses downlink (DL) multi-user (MU) multiple input multiple output (MIMO) transmissions when communicating with the recipient electronic device (see ¶ [0058] [0060], capable STAs request to a capable AP to be part of DL-MU-MIMO indicating request for enablement of the use of DL-MU-MIMO feature), 
the preference-indication information comprises a dynamic preference that the electronic device uses downlink DL MIMO transmission when communicating with the recipient electronic device (see ¶ [0060], the STAs can change the operation modes and parameters dynamically by sending a different operating element/preference indication information to the AP), and
wherein the dynamic preference is based at least in part on information associated with a communication performance in a wireless-communication environment of the recipient electronic device (see ¶ [0058] [0060], capable STAs request to a capable AP to be part of DL-MU-MIMO indicating request for enablement of the use of DL-MU-MIMO feature); and
providing the preference-indication information in a packet or a frame intended for the electronic device (see ¶ [0058-60], capable STAs request to a capable AP to be part of DL-MU-MIMO).
Although Tian discloses requesting for enablement of the use of DL-MU-MIMO, but does not explicitly disclose as the electronic device uses DL MU MIMO transmission.
However, Hedayat discloses wherein, when the preference-indication information indicates that the recipient electronic device prefers that the electronic device uses DL MU MIMO transmission, the preference-indication information comprises a variable preference that the electronic device uses downlink DL MU MIMO transmission when communicating with the recipient electronic device (see ¶ [0094], a STA is capable of receiving DL MU MIMO using a subfield denoted by RXMUOFDMACapability bit; in addition see ¶ [0112], a signaling field can indicate either MU-MIMO or non-MU-MIMO).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the electronic device uses DL MU MIMO transmission as taught by Hedayat, in the system of Tian, so that it would provide to uniquely indicate to distinguish the capability of supporting DL MU MIMO in an OFDMA sub-band (Hedayat: see ¶ [0094]).

However, Kneckt discloses a change of the variable preference is based at least in part on motion of the recipient electronic device (see FIG. 3 and 4; see ¶ [0040] [0046] [0059] [0063-64], UE generating feedback to indicate multi-user communication mode/DL MU MIMO is desired due to the UE’s movement).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide motion of the recipient electronic device as taught by Kneckt, in the combined system of Tian and Hedayat, so that it would provide to indicate multi-user communication mode is desired or preferred based on the UE’s feedback (Kneckt: see ¶ [0040], lines 1-2).

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Hedayat and Kneckt further in view of Chu et al. (US 2017/0294992 A1) hereinafter “Chu”.

Regarding claims 3 and 11, Tian discloses wherein the preference-indication information (see ¶ [0058], by sending a management frame indicating request for enablement of the use of DL-MU-MIMO), but does not explicitly disclose a MAC header. 
However, Chu discloses wherein the preference-indication information is conveyed in a media access control (MAC) header (see FIG. 4; see ¶ [0055-59] [0098], DL MU MIMO data unit included in HT control field of MAC header).
(Chu: see ¶ [0004]).

Regarding claims 4 and 12, the combined system of Tian, Hedayat, Kneckt and Chu discloses wherein the preference-indication information is conveyed in a high throughput (HT) control field in the MAC header (Chu: see FIG. 4; see ¶ [0055-59] [0098], DL MU MIMO data unit included in HT control field of MAC header).

Regarding claims 5 and 13, the combined system of Tian, Hedayat, Kneckt and Chu discloses wherein the preference-indication information is associated with a control identifier that is associated with a manufacturer of the recipient electronic device (Tian: see FIG. 11; see ¶ [0091], MAC address field and Association ID field and Chu: see FIG. 4; see ¶ [0055-59] [0112], HT control field of MAC header includes control ID).

Claims 8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Hedayat and Kneckt further in view of Ukita et al. (US 2010/0166010 A1) hereinafter “Ukita”.

Regarding claims 8 and 16, Tian discloses preference-indication information (see ¶ [0058] [0060], request for enablement of the use of DL-MU-MIMO feature), but does not explicitly disclose a received signal strength indication.
Ukita discloses wherein the preference-indication information comprises at least one of: a received signal strength indication (see ¶ [0096] [0098], the state notice frame/preference-indication information containing RSSI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a received signal strength indication as taught by Ukita, in the combined system of Tian, Hedayat and Kneckt, so that it would provide to improve the update frequency of physical rates (Ukita: see ¶ [0080], lines 7-8).

Regarding claims 17 and 20, Tian discloses the preference-indication information is selectively determined based at least in part on a trigger event (see ¶ [0053] [0056], DL-MU-MIMO are triggered by a frame/event and see ¶ [0058] [0060], request for enablement of the use of DL-MU-MIMO feature), but does not explicitly disclose a received signal strength indication.
However, Ukita discloses wherein the trigger event comprises at least one of: a received signal strength indication (RSSI) estimation based at least on one frame or packet received by the recipient electronic device that are associated with the electronic device (see ¶ [0096] [0098], the state notice frame/preference-indication information containing RSSI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a received signal strength indication as taught by Ukita, in the combined system of Tian, Hedayat and Kneckt, so that it would provide to improve the update frequency of physical rates (Ukita: see ¶ [0080], lines 7-8).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Hedayat and Kneckt further in view of Sohn et al. (US 2014/0301383 A1) hereinafter “Sohn”.

Regarding claims 9 and 18, Tian discloses preference-indication information (see ¶ [0058] [0060], request for enablement of the use of DL-MU-MIMO feature), but does not explicitly disclose incapable of receiving DL MU MIMO.
However, Sohn discloses wherein the preference-indication information indicates that the recipient electronic device is incapable of receiving DL MU MIMO transmissions (see ¶ [0081], legacy STAs incapable of DL/UL MU-MIMO transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a received signal strength indication as taught by Sohn, in the combined system of Tian, Hedayat and Kneckt, so that it would provide to perform time synchronization so that selecting STAs will perform MU-MIMO (Sohn: see ¶ [0081], lines 2-4).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2012/0213169 A1) entitled: “Method and Apparatus for Implementing Downlink Multiple-Input Multiple-Output Transmission”
Merlin et al. (US 2015/0124689 A1) entitled: “Protocols for Multiple User Frame Exchanges”
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PETER CHEN/Primary Examiner, Art Unit 2462